The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether Miller v Auto-Owners Ins Co, 411 Mich 633 (1981), remains a viable precedent in light of Frazier v Allstate Ins Co, 490 Mich 381 (2011), and LeFevers v State Farm Mut Auto Ins Co, 493 Mich 960 (2013); and (2) if so, whether Miller should be overruled. The parties should not submit mere restatements of their application papers.
The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and the Negligence Law Section of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.